DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7-9 of U.S. Patent 11,145,135 in view of Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). 

The following is a claim comparison of claims 1-20 of the instant application and claims 1, 5 and 7-9 of U.S. Patent 11,145,135.
Application No. 17/470,505
U.S. Patent 11,145,135
1. A method comprising: 

determining a first position of a headset, configured to display and enable interactions with an interface of a computing system, is less than a threshold; detecting a second position of the headset; determining that the second position of the headset is greater than the threshold; and 



responsive to the determining that the second position of the headset is greater than the threshold, providing a menu for display in the interface visible via the headset overlaying the interface.
1. A computer-implemented method comprising: 
determining that a tilt of a headset used to view and interact with an interface is less than a threshold, wherein the interface is configured to shift a display position of a collapsed menu icon responsive to a change in a position of the headset while the tilt remains less than the threshold, and wherein the interface is configured to increase a visibility of the collapsed menu icon when the tilt is greater than the threshold; detecting a hand gesture, from a user, corresponding to an expansion command associated with displaying a plurality of menu options on the interface; and 
replacing the collapsed menu icon with the plurality of menu options responsive to the hand gesture, wherein the plurality of menu options enable the user to access functionality from the interface, wherein at least a portion of the functionality was previously inaccessible via the collapsed menu icon.
5. The method of claim 1, wherein while the tilt remains less than the threshold the plurality of menu options are not visible on the interface, and wherein upon exceeding the threshold, the plurality of menu options are visible on the interface.
2
7
3
5
4
1
5. The method of claim 1, wherein the interface comprises a virtual reality environment, and wherein the headset is configured to detect hand motions of a user that correspond to the interactions with the interface.
1
6
1
7
8 and 9
8. A system, comprising: a memory; and at least one processor coupled to the memory and configured to perform operations comprising: 
determining a first position of a headset, configured to display and enable interactions with an interface of a computing system, is less than a threshold; detecting a second position of the headset; determining that the second position of the headset is greater than the threshold; and 




responsive to the determining that the second position of the headset is greater than the threshold, providing a menu for display in the interface visible via the headset overlaying the interface.
1. A computer-implemented method comprising: 

determining that a tilt of a headset used to view and interact with an interface is less than a threshold, wherein the interface is configured to shift a display position of a collapsed menu icon responsive to a change in a position of the headset while the tilt remains less than the threshold, and wherein the interface is configured to increase a visibility of the collapsed menu icon when the tilt is greater than the threshold; detecting a hand gesture, from a user, corresponding to an expansion command associated with displaying a plurality of menu options on the interface; and 
replacing the collapsed menu icon with the plurality of menu options responsive to the hand gesture, wherein the plurality of menu options enable the user to access functionality from the interface, wherein at least a portion of the functionality was previously inaccessible via the collapsed menu icon.
5. The method of claim 1, wherein while the tilt remains less than the threshold the plurality of menu options are not visible on the interface, and wherein upon exceeding the threshold, the plurality of menu options are visible on the interface.
9
7
10
5
11
1
12. The system of claim 8, wherein the interface comprises a virtual reality environment, and wherein the headset is configured to detect hand motions of a user that correspond to the interactions with the interface.
1
13
1
14
8 and 9
15. A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
determining a first position of a headset, configured to display and enable interactions with an interface of a computing system, is less than a threshold; detecting a second position of the headset; determining that the second position of the headset is greater than the threshold; and 



responsive to the determining that the second position of the headset is greater than the threshold, providing a menu for display in the interface visible via the headset overlaying the interface.
1. A computer-implemented method comprising: 

determining that a tilt of a headset used to view and interact with an interface is less than a threshold, wherein the interface is configured to shift a display position of a collapsed menu icon responsive to a change in a position of the headset while the tilt remains less than the threshold, and wherein the interface is configured to increase a visibility of the collapsed menu icon when the tilt is greater than the threshold; detecting a hand gesture, from a user, corresponding to an expansion command associated with displaying a plurality of menu options on the interface; and 
replacing the collapsed menu icon with the plurality of menu options responsive to the hand gesture, wherein the plurality of menu options enable the user to access functionality from the interface, wherein at least a portion of the functionality was previously inaccessible via the collapsed menu icon.
5. The method of claim 1, wherein while the tilt remains less than the threshold the plurality of menu options are not visible on the interface, and wherein upon exceeding the threshold, the plurality of menu options are visible on the interface.
16
7
17
5
18
1
19. The non-transitory computer-readable medium of claim 15, wherein the interface comprises a virtual reality environment, and wherein the headset is configured to detect hand motions of a user that correspond to the interactions with the interface.
1
20
1, 8 and 9


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7-9 of U.S. Patent 11,145,135 in view of Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). 
For independent claim 1, claims 1 and 5 of U.S. Patent 11,145,135 do not disclose overlaying. However, these limitations are well-known in the art as disclosed in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). It would have been obvious apply the use of overlaying to appropriately visualize virtual objects in an interface for presenting the augmented reality (page 1/par. 2 and page 3/par. 41-42) as taught in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). Claims 1 and 5 of U.S. Patent 11,145,135 otherwise discloses identical limitations of determining a change in position of headset, determining the change in position is greater than a threshold, and providing a menu for display in response to exceeding the threshold. Therefore, claim 1 is not patentably distinct from claims 1 and 5 of U.S. Patent of U.S. Patent 11,145,135.
For dependent claims 2-4, 6 and 7, claims 1, 5 and 7-9 of U.S. Patent 11,145,135 mirror and recite the same limitations of claims 2-4, 6 and 7 as set forth in the claim chart above. Therefore, claims 2-4, 6 and 7 are not patentably distinct from claims 1, 5 and 7-9 of U.S. Patent of U.S. Patent 11,145,135.
For dependent claim 5, claim 1 of U.S. Patent 11,145,135 does not disclose a virtual reality environment. However, these limitations are well-known in the art as disclosed in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). It would have been obvious apply the use of a virtual reality environment to allow a user to appropriately interact with simulated products and environments (page 1/par. 4; page 9/par. 159 and page 10/par. 182) as taught in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). Therefore, claim 5 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,145,135.
For independent claim 8, claims 1 and 5 of U.S. Patent 11,145,135 do not disclose a memory and at least one processor coupled to the memory; and overlaying. It would have been obvious apply the use of a memory and a processor coupled to the memory to perform overlaying to appropriately visualize virtual objects in an interface for presenting the augmented reality (Fig. 11; page 1/par. 2, page 3/par. 41-42, and page 12/par. 203-204) as taught in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). Claims 1 and 5 of U.S. Patent 11,145,135 otherwise discloses identical limitations of determining a change in position of headset, determining the change in position is greater than a threshold, and providing a menu for display in response to exceeding the threshold. Therefore, claim 8 is not patentably distinct from claims 1 and 5 of U.S. Patent of U.S. Patent 11,145,135.
For dependent claims 9-11, 13 and 14, claims 1, 5 and 7-9 of U.S. Patent 11,145,135 mirror and recite the same limitations of claims 9-11, 13 and 14 as set forth in the claim chart above. Therefore, claims 9-11, 13 and 14 are not patentably distinct from claims 1, 5 and 7-9 of U.S. Patent of U.S. Patent 11,145,135.
For dependent claim 12, claim 1 of U.S. Patent 11,145,135 does not disclose a virtual reality environment. However, these limitations are well-known in the art as disclosed in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). It would have been obvious apply the use of a virtual reality environment to allow a user to appropriately interact with simulated products and environments (page 1/par. 4; page 9/par. 159 and page 10/par. 182) as taught in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). Therefore, claim 12 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,145,135.
For independent claim 15, claims 1 and 5 of U.S. Patent 11,145,135 do not disclose non-transitory computer-readable medium having instructions stored thereon for execution by least one computing device; and overlaying. It would have been obvious apply the use of a data storage device for storing instructions for execution by a computer to perform overlaying to appropriately visualize virtual objects in an interface for presenting the augmented reality (page 1/par. 2, page 3/par. 41-42, and pages 12-13/par. 210) as taught in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). Claims 1 and 5 of U.S. Patent 11,145,135 otherwise discloses identical limitations of determining a change in position of headset, determining the change in position is greater than a threshold, and providing a menu for display in response to exceeding the threshold. Therefore, claim 15 is not patentably distinct from claims 1 and 5 of U.S. Patent of U.S. Patent 11,145,135.
For dependent claims 16-18 and 20, claims 1, 5 and 7-9 of U.S. Patent 11,145,135 mirror and recite the same limitations of claims 16-18 and 20 as set forth in the claim chart above. Therefore, claims 16-18 and 20 are not patentably distinct from claims 1, 5 and 7-9 of U.S. Patent of U.S. Patent 11,145,135.
For dependent claim 19, claim 1 of U.S. Patent 11,145,135 does not disclose a virtual reality environment. However, these limitations are well-known in the art as disclosed in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). It would have been obvious apply the use of a virtual reality environment to allow a user to appropriately interact with simulated products and environments (page 1/par. 4; page 9/par. 159 and page 10/par. 182) as taught in Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1). Therefore, claim 19 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,145,135.

Claim Objections
Claims 8-14 are objected to because of the following informalities:

For claim 8, Examiner believes this claim should be amended in the following manner:
A computing system, comprising: 
a memory; and 
at least one processor coupled to the memory and configured to perform operations comprising: 
determining a first position of a headset, configured to display and enable interactions with an interface of [[a]] the computing system, is less than a threshold; 
detecting a second position of the headset; 
determining that the second position of the headset is greater than the threshold; and 
responsive to the determining that the second position of the headset is greater than the threshold, providing a menu for display in the interface visible via the headset overlaying the interface.

For claim 9, Examiner believes this claim should be amended in the following manner:
The computing system of claim 8, wherein the threshold corresponds to a downward tilt of the headset.

For claim 10, Examiner believes this claim should be amended in the following manner:
The computing system of claim 8, wherein the menu was not visible via the headset at the first position less than the threshold.

For claim 11, Examiner believes this claim should be amended in the following manner:
The computing system of claim 8, wherein a collapsed version of the menu was visible via the headset at the first position less than the threshold.

For claim 12, Examiner believes this claim should be amended in the following manner:
The computing system of claim 8, wherein the interface comprises a virtual reality environment, and wherein the headset is configured to detect hand motions of a user that correspond to the interactions with the interface.

For claim 13, Examiner believes this claim should be amended in the following manner:
The computing system of claim 8, the operations further comprising: 
detecting a motion of the headset, wherein the motion increases a tilt of the headset and reduces a distance between a position of the headset and the threshold.

For claim 14, Examiner believes this claim should be amended in the following manner:
The computing system of claim 13, the operations further comprising: shifting the menu towards a center of the interface responsive to detecting the motion, wherein beyond the threshold, the menu is centered in the interface.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claims 9-14, parent claim 8 establishes “[a] system” and “a computing system”. Claims 9-14 all recite the phrase “[t]he system” and it is unclear to which of the previously established “system” or “computing system” is being reference by the phrase “the system”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent Application Publication 2016/0225192 A1, hereinafter “Jones”) in view of Clausen et al. (U.S. Patent Application Publication 2019/0279424 A1, hereinafter “Clausen”).

For claim 1, Jones discloses a method (disclosing a computer system and method for presenting augmented reality with a head mounted display device (page 1/par. 6)) comprising: determining a first position of a headset, configured to display and enable interactions with an interface of a computing system, is less than a threshold (disclosing the computer system determines a first position of a head mounted display (HMD) as a headset that is configured to display and enable interactions with virtual display panels of an interface of the computer system where the first position is less than a threshold (Figs. 10-12; page 4/par. 41, page 7/par. 62 and 68; page 8/par. 70-71; and page 9/par. 78 and 82)); detecting a second position of the headset (disclosing the computer system detects a second position of the HMD (Figs. 10-12; page 8/par. 70-71; and page 9/par. 78)); determining that the second position of the headset is greater than the threshold (disclosing the computer system determines the second position of the HMD is greater than the threshold (Figs. 10-12; page 8/par. 70-71; and page 9/par. 78)); and responsive to the determining that the second position of the headset is greater than the threshold, providing an object for display in the interface visible via the headset overlaying the interface (disclosing, responsive to the determination that the second position of the HMD exceeds the threshold, a virtual object such as a primary virtual display panel is displayed is visible via the HMD where the virtual object is presented as a graphical overlay in the interface (Figs. 10-12; page 7/par. 68; page 8/par. 70-71 and page 9/par. 78 and 83)).
Jones does not specifically disclose an object for display is a menu.
However, these limitations are well-known in the art as disclosed in Clausen.
Clausen similarly discloses a system and method for visualizing augmented reality with the overlay of virtual objects in an interface for presenting the augmented reality (page 1/par. 2 and page 3/par. 41-42). Clausen explains the virtual objects may take the form of menus to enable a user to interact with the system and an augmented reality environment (page 3/par. 41-42). It follows Jones may be accordingly modified with the teachings of Clausen to display its virtual objects as menus in presenting augmented reality for display.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Jones with the teachings of Clausen. Clausen is analogous art in dealing with a system and method for visualizing augmented reality with the overlay of virtual objects in an interface for presenting the augmented reality (page 1/par. 2 and page 3/par. 41-42). Clausen discloses its use of menus is advantageous in facilitating user interaction with a system and environment to appropriately present augmented reality for display (page 3/par. 41-42). Consequently, a PHOSITA would incorporate the teachings of Clausen into Jones for facilitating user interaction with a system and environment to appropriately present augmented reality for display. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Jones as modified by Clausen discloses wherein the threshold corresponds to a downward tilt of the headset (Jones discloses its system determines the threshold so that the virtual object such as a primary virtual display panel is visible to a user when the user tilts downward to exceed the threshold (Figs. 10-12; page 8/par. 70-71 and page 9/par. 78)). 

For claim 3, depending on claim 1, Jones as modified by Clausen discloses wherein the menu was not visible via the headset at the first position less than the threshold (Jones discloses the virtual object of the primary display panel is not visible to the user at the first position less than the threshold (Figs. 10-12; page 8/par. 70-71 and page 9/par. 78); Clausen similarly discloses a system and method for visualizing augmented reality with the overlay of virtual objects in an interface for presenting the augmented reality (page 1/par. 2 and page 3/par. 41-42); Clausen explains the virtual objects may take the form of menus to enable a user to interact with the system and an augmented reality environment (page 3/par. 41-42); and it follows Jones may be accordingly modified with the teachings of Clausen to display its virtual objects as menus in presenting augmented reality for display so that a menu is not visible via its headset at the first position less than its threshold).

For claim 5, depending on claim 1, Jones as modified by Clausen discloses wherein the interface comprises a virtual reality environment, and wherein the headset is configured to detect hand motions of a user that correspond to the interactions with the interface (Jones discloses the HMD may be configured with a motion sensor to detect hand motions of a user for corresponding to the interactions with the interface of the computer system (Fig. 9; page 7/par. 62 and 68); Clausen similarly discloses a system and method for visualizing augmented reality with the overlay of virtual objects in an interface for presenting the augmented reality (page 1/par. 2 and page 3/par. 41-42); Clausen explains the teachings of its system for presenting augmented reality may be similarly applied to present a virtual reality environment to allow a user to interact with simulated products and environments (page 1/par. 4; page 9/par. 159 and page 10/par. 182) and it follows Jones may be accordingly modified with the teachings of Clausen to implement the presentation of an virtual reality environment to allow its user to appropriately interact with simulated products and environments).

 For claim 6, depending on claim 1, Jones as modified by Clausen discloses further comprising: detecting a motion of the headset, wherein the motion increases a tilt of the headset and reduces a distance between a position of the headset and the threshold (Jones discloses the HMD comprises a motion sensor to detect the motion of the HMD (page 3/par. 31) where the motion increases a tilt of the HMD towards the threshold (Figs. 10-12; page 8/par. 70-71; and page 9/par. 78) and it is understood, as the HMD increases the tilt towards the threshold, the distance between the position of the HMD and the threshold is necessarily reduced so that the position of the HMD appropriately approaches the threshold).

For claim 8, Jones as modified by Clausen discloses a system (Jones discloses a system (page 1/par. 2)), comprising: a memory (Jones discloses a memory (Fig. 9; page 6/par. 55)); and at least one processor coupled to the memory and configured to perform operations (Jones discloses a processor coupled to the memory for executing program code in the memory to perform the functions of the system (Fig. 9; page 6/par. 55)) comprising the method of claim 1 (see above as to claim 1). 

For claim 9, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 2. It follows claim 9 is rejected for the same reasons as to claim 8 and claim 2.

For claim 10, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 3. It follows claim 10 is rejected for the same reasons as to claim 8 and claim 3.

For claim 12, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 5. It follows claim 12 is rejected for the same reasons as to claim 8 and claim 5.

For claim 13, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 6. It follows claim 13 is rejected for the same reasons as to claim 8 and claim 6.

For claim 15, Jones as modified by Clausen discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device (Jones discloses a memory for storing instructions for execution by a processor of computer equipment as a computing device to perform the functions of the computer equipment (Fig. 9; page 6/par. 55; and page 14/par. 129-130)) to perform operations comprising the method of claim 1 (see above as to claim 1).

For claim 16, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 2. It follows claim 16 is rejected for the same reasons as to claim 15 and claim 2.

For claim 17, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 3. It follows claim 17 is rejected for the same reasons as to claim 15 and claim 3.

For claim 19, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 5. It follows claim 19 is rejected for the same reasons as to claim 15 and claim 5.

Allowable Subject Matter
Claims 4, 7, 18 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon submission of a suitable terminal disclaimer.
Claims 11 and 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, to address the claim objections and the 35 U.S.C. 112 Rejection discussed above in the Detailed Action, and upon submission of a suitable terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613